                                            Case 3:17-cv-06907-WHA Document 165 Filed 06/14/19 Page 1 of 4



                                     1   Christopher J. Willis (admitted pro hac vice)
                                         willisc@ballardspahr.com
                                     2   BALLARD SPAHR LLP
                                         999 Peachtree Street, Ste. 1000
                                     3   Atlanta, GA 30309
                                         Telephone: 678.420.9300
                                     4   Facsimile: 678.420.9301

                                     5   Daniel JT McKenna (admitted pro hac vice)
                                         mckennad@ballardsphar.com
                                     6   BALLARD SPAHR LLP
                                         1735 Market Street, 51st Floor
                                     7   Philadelphia, PA 19103
                                         Telephone: 215.864.8321
                                     8   Facsimile: 215.864.8999

                                     9   Marcos D. Sasso (SBN 228905)
                                         sassom@ballardspahr.com
                                    10   BALLARD SPAHR LLP
                                         2029 Century Park East, Suite 800
                                    11   Los Angeles, CA 90067-2909
                                         Telephone: 424.204.4400
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12   Facsimile: 424.204.4350
       Ballard Spahr LLP




                                    13   Attorneys for Defendant,
                                          CITIBANK, N.A.
                                    14

                                    15                              IN THE UNITED STATES DISTRICT COURT

                                    16                               NORTHERN DISTRICT OF CALIFORNIA

                                    17
                                         JEREMIAH REVITCH, on behalf of himself          CASE NO. 3:17-cv-06907-WHA
                                    18
                                         and all others similarly situated,
                                                                                         DEFENDANT CITIBANK, N.A.’S
                                    19
                                                                                         PRETRIAL DISCLOSURES PURSUANT
                                    20                                                   TO F.R.C.P. 26(a)(3)
                                                                       Plaintiff,
                                    21
                                                           v.
                                    22
                                         CITIBANK, N.A.,
                                    23
                                                                       Defendant.
                                    24

                                    25

                                    26

                                    27

                                    28
                                         DMWEST #36995397 v3
                                                 DEFENDANT CITIBANK, N.A.’S PRETRIAL DISCLOSURES PURSUANT TO F.R.C.P. 26(a)(3)
                                               Case 3:17-cv-06907-WHA Document 165 Filed 06/14/19 Page 2 of 4



                                     1   TO THE COURT, PLAINTIFF AND HIS ATTORNEYS OF RECORD:

                                     2            Pursuant to Federal Rule of Civil Procedure 26(a)(3), and this Court’s Guidelines for

                                     3   Trial and Final Pretrial Conference in Civil Jury Cases, defendant Citibank, N.A. (“Citibank”),

                                     4   by and through its undersigned counsel, makes the following pretrial disclosures.

                                     5   I.       The name and, if not previously provided, the address and telephone number of

                                     6            each witness—separately identifying those the party expects to present and those it

                                     7            may call if the need arises.

                                     8            Citibank expects to call the following witnesses:

                                     9            A.       Plaintiff Jeremiah Revitch

                                    10            B.       Kelly Rainwater, Citibank, N.A., c/o counsel for Citibank, N.A.

                                    11            C.       Alan B. Exelrod
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12            D.       David P. Kalat; Berkeley Research Group, 70 W. Madison, Suite 5000, Chicago,
       Ballard Spahr LLP




                                    13   IL 60602-4204; O 312.429.7900.

                                    14            Addresses and/or telephone numbers for the foregoing individuals were previously

                                    15   provided and/or can be provided on a confidential basis to the extent the information is covered

                                    16   by the Court’s May 9, 2019 Order re Administrative Motions to File Under Seal.

                                    17            Citibank may call the following witnesses if the need arises:

                                    18            A.       Margaret Daley; Berkeley Research Group, 70 W. Madison, Suite 5000, Chicago,

                                    19   IL 60602-4204; O 312.429.7900.

                                    20   II.      The designation of those witnesses whose testimony the party expects to present by

                                    21            deposition and, if not taken stenographically, a transcript of the pertinent parts of

                                    22            the deposition.

                                    23            While Citibank does not expect to present testimony by deposition, Citibank may present

                                    24   the testimony of Alan B. Exelrod, which was taken stenographically, by deposition. Citibank

                                    25   will designate the deposition transcript pursuant to the requirements of the Court’s Guidelines for

                                    26   Trial and Final Pretrial Conference in Civil Jury Cases.

                                    27

                                    28
                                         DMWEST #36995397 v3                               1
                                                 DEFENDANT CITIBANK, N.A.’S PRETRIAL DISCLOSURES PURSUANT TO F.R.C.P. 26(a)(3)
                                            Case 3:17-cv-06907-WHA Document 165 Filed 06/14/19 Page 3 of 4



                                     1   III.     An identification of each document or other exhibit, including summaries of other

                                     2            evidence—separately identifying those items the party expects to offer and those it

                                     3            may offer if the need arises.

                                     4            Citibank expects to offer the following documents and/or exhibits:

                                     5            A.       Call data relating to calls made to the phone number 415-987-9800;

                                     6   CITI_REVITCH02369-87.

                                     7            B.       Records pertaining to the Citibank credit card account, which contains the phone

                                     8   number 415-987-9800; CITI_REVITCH02406-26, 2929-3050.

                                     9            C.       Declaration of David P. Kalat, and accompanying exhibits; dated January 7, 2019.

                                    10            D.       Supplemental Declaration of David P. Kalat, and accompanying exhibits; dated

                                    11   May 23, 2019.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12            Citibank may offer the following documents and/or exhibits if the need arises:
       Ballard Spahr LLP




                                    13            A.       Recordings of calls made to the phone number, 415-987-9800;

                                    14   CITI_REVITCH2399-2405.

                                    15            B.       Procedures and policies relating to debt collection practices, including the

                                    16   Telephone Consumer Protection Act, handling Do-No-Call requests, Call Handling, and

                                    17   Handling Address and Phone Number Changes; CITI_REVITCH01431-2368.

                                    18            C.       Processes for updating and/or changing contact via digital channels (i.e., online

                                    19   and mobile apps); CITI_REVITCH02427-2504.

                                    20   Dated: June 14, 2019                                    BALLARD SPAHR LLP
                                                                                                 Daniel JT McKenna
                                    21                                                           Marcos D. Sasso
                                    22
                                                                                                 By: /s/Marcos D. Sasso ________________
                                    23                                                                  Marcos D. Sasso

                                    24                                                           Attorneys for Defendant,
                                                                                                 Citibank, N.A.
                                    25

                                    26

                                    27

                                    28
                                         DMWEST #36995397 v3                                 2
                                                 DEFENDANT CITIBANK, N.A.’S PRETRIAL DISCLOSURES PURSUANT TO F.R.C.P. 26(a)(3)
                                            Case 3:17-cv-06907-WHA Document 165 Filed 06/14/19 Page 4 of 4



                                     1                                     CERTIFICATE OF SERVICE
                                     2            I hereby certify that on this 14th day of June, 2019, I electronically filed a true and

                                     3   correct copy of the foregoing DEFENDANT CITIBANK, N.A.’S PRETRIAL

                                     4   DISCLOSURES PURSUANT TO F.R.C.P. 26(a)(3) through the Court’s CM/ECF system,

                                     5   which will send a notice of electronic filing to all parties.

                                     6                                                    /s/ Marcos D. Sasso
                                                                                         Marcos D. Sasso
                                     7

                                     8

                                     9
                                    10

                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
       Ballard Spahr LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                         DMWEST #36995397 v3
                                                                               CERTIFICATE OF SERVICE
